significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb re request for waiver of excise_taxes under sec_4971 f of the internal_revenue_code for the ein plan no plan impacted quarters subject_to excise_tax four calendar quarters ending march through december dear this letter constitutes notice that a waiver of the excise_tax due under sec_4971 f of the internal_revenue_code code has been granted with respect to the liquidity_shortfall experienced by the plan for the quarters ended march june quarters and december september the impacted the waiver of the percent taxes have been granted in accordance with sec_4971 f of the code for the impacted quarters for which this waiver has been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under section e of the code for each quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for such quarter and which was paid to the plan between the last day of the quarter and the due_date of the required_installment under section of the code for such quarter the plan is a single employer defined_benefit_plan with a plan_year ending december the taxpayer is a marketer and distributor of household goods which has been in continuous operation since economic conditions in resulted in a significant decline in sales volume and a significant increase in pension_plan funding obligations as a result of the economic conditions the plan was amended such that new participants were not allowed into the plan as of date and benefit accruals in the plan ceased effective date starting in the fourth quarter of the taxpayer experienced a significant slowdown in its business as a result of this slowdown the taxpayer began aggressively restructuring its business during as a result the number of active participants decreased from as of date to as of date lump sum distributions totaled dollar_figure million during nearly of the market_value of the plan's assets as of the beginning of the year no lump sums were paid as of date shortly after learning of the liquidity requirements the taxpayer started contributing additional_amounts to the plan on a monthly basis benefit restrictions under sec_436 of the code did not apply to the plan years commencing date due to the exception under sec_436 of the code for plans which provide for no benefit accruals with respect to any plan as in effect for the period beginning on date benefit accruals under the plan ceased effective date the taxpayer complied with the provisions of the plan and code in paying lump sums and thus the taxpayer was unable to prevent the liquidity_shortfall from occurring based on the information submitted with the request the liquidity_shortfall arose as a result of the significant reductions in employees and the resulting lump sum disbursements_from_the_plan these facts indicate that the liquidity_shortfall was due to reasonable_cause and not willful neglect by contributing extra amounts to the plan the taxpayer took reasonable steps to remedy the liquidity_shortfall based on the information above we conclude that the liquidity shortfalls experienced by the plan for the quarters ended march and december were due to reasonable_cause and not willful neglect and that reasonable steps were taken to remedy such liquidity shortfalls september june it has been represented that the liquidity_shortfall no longer existed as of march the service declines to rule on the whether the percent excise_tax described in sec_4971 f of the code applies for the quarter ended march because the liquidity_shortfall was eliminated on that date the calculation of the excise_tax if any is clearly and adequately addressed by statute the service declines to rule on whether the percent excise_tax described in sec_4971 f of the code applies to the taxpayer because the plan did not have a liquidity_shortfall on march liquidity_shortfall first arose the calculation of the excise_tax if any is clearly and ie the last day of the fifth consecutive quarter after the adequately addressed by statute this ruling is made with the understanding that all the representations made pursuant to this request are accurate if such representations made pursuant to this request are not accurate the company may not rely upon this ruling letter this ruling is directed only to the taxpayer that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the employee_plans classification manager in baltimore and your authorized representative pursuant to a power_of_attorney form on file in this office if you have any questions or required further assistance regarding this matter please contact please address all correspondence to se t ep ra a2 or by fax at id at sincerely yours david m ziegler manager ep actuarial group cc
